UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 16-1382


SYLVIA JENKINS,

                  Plaintiff – Appellant,

          v.

DOLLAR TREE CORPORATION,

                  Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk.    Mark S. Davis, District
Judge. (2:16-cv-00047-MSD-DEM)


Submitted:   August 18, 2016                 Decided:   August 22, 2016


Before WILKINSON, KING, and KEENAN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Sylvia Jenkins, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Sylvia Jenkins seeks to appeal the district court’s order

dismissing       her    civil      complaint.           This    court    may    exercise

jurisdiction only over final orders, 28 U.S.C. § 1291 (2012),

and    certain     interlocutory       and       collateral      orders,       28    U.S.C.

§ 1292 (2012); Fed. R. Civ. P. 54(b); Cohen v. Beneficial Indus.

Loan     Corp.,    337      U.S.     541,     545-47      (1949).         Because         the

deficiencies identified by the district court may be remedied

through the filing of an amended complaint averring sufficient

facts in support of Jenkins’ claim, we conclude that the order

Jenkins    seeks       to   appeal    is    neither       a    final    order       nor   an

appealable interlocutory or collateral order.                           Goode v. Cent.

Va. Legal Aid Soc’y, Inc., 807 F.3d 619, 623 (4th Cir. 2015);

Domino Sugar Corp. v. Sugar Workers Local Union 392, 10 F.3d

1064, 1066-67 (4th Cir. 1993).

       Accordingly,         we     dismiss        the     appeal        for     lack       of

jurisdiction.          We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before    this    court     and    argument      would    not   aid     the    decisional

process.

                                                                                DISMISSED




                                             2